NO. 07-05-0343-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL C

                                    NOVEMBER 8, 2005

                          ______________________________

                              KERWIN GIBBS, APPELLANT

                                              V.

                  ALLSUP’S CONVENIENCE STORES, INC. AND
            FEDERATED MUTUAL INSURANCE COMPANY, FEDERATED
            INSURANCE AN ASSUMED NAME OF FEDERATED MUTUAL
              INSURANCE COMPANY AND/OR FEDERATED SERVICES
           INSURANCE COMPANY AND DAWN WILLEFORD, APPELLEES
                     _________________________________

        FROM THE COUNTY COURT AT LAW NO. 3 OF LUBBOCK COUNTY;

             NO. 2005-597,010; HONORABLE PAULA LANEHART, JUDGE
                       _______________________________


Before QUINN, C.J., and REAVIS and HANCOCK, JJ.


                                MEMORANDUM OPINION


       By letter dated October 24, 2005, this Court directed appellant Kerwin Gibbs to pay

the required filing fee of $125 by November 3, 2005, before any further action could be

taken in this appeal, noting that failure to do so might result in dismissal. Unless a party

is excused from paying a filing fee, the Clerk of this Court is required to collect filing fees

set by statute or the Supreme Court when an item is presented for filing. See Tex. R. App.
P. 5 and 12.1(b). Although the filing of a notice of appeal invokes this Court’s jurisdiction,

if a party fails to follow the prescribed rules of appellate procedure, the appeal may be

dismissed. Tex. R. App. P. 25.1(b). Thus, because the filing fee of $125 remains unpaid,

we must dismiss the appeal.


       Accordingly, the appeal is dismissed for failure to comply with the Texas Rules of

Appellate Procedure and with a notice from the Clerk requiring payment of the filing fee

within ten days. Tex. R. App. P. 42.3(c).




                                                  Mackey K. Hancock
                                                      Justice




                                              2